Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response of 11/19/2020 has been considered and entered in the record. New Claims 21-22 are added. Claims 1-11 and 21-22 are now under consideration. The rejections of the previous Office action have been withdrawn in view of Applicants’ amendments. The following new rejections are made. Applicants’ arguments have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (2018/0294299) in view of Luan (US 2013/0320471)  and Chang et al. (US 2008/0308928).
	With respect to Claim 1, Baek et a discloses a method for packing a camera assembly comprising: providing a filter (Figure 11B, 125, optical lens) and a photosensitive chip (Figure 11B, 120) having a pad (Figure 11B, 120 P) ; mounting the filter to the photosensitive chip (Figure 11B) with the filter facing the pad;  providing a first carrier substrate  (Figure 11B, 200) and temporarily bonding functional components (Figure 11B, 128, 110-113) and the filter of the first carrier substrate (Figure 11B) ; forming an encapsulation layer (Figure 11B, 130) to cover the first carrier substrate and the functional components (Figure 11B, 130), and at least cover portions of sidewall surfaces of the photosensitive chip (Figure 11B, 120); removing the first carrier substrate (Figures 11B, 200 removed on bottom drawing); and forming a re-distribution layer  (Figure 11D, 142) structure on a side of the encapsulation layer (Figure 11D, 130) adjacent to the filter to electrically connect the photosensitive chip and the pad of the chip (Figure11D), wherein the redistribution layer and the filter are on the same side of the 

Luan differs from the Claims at hand in that Luan does not explicitly disclose the use of soldering pads on  the photosensitive chip and functional components  as required by the Claims at hand.
	Luan is directed to the same field, and discloses a method for packing a camera assembly comprising: providing a filter (Figure 5, 109) and a photosensitive chip (Figure 5, 114) ; mounting the filter to the photosensitive chip (Figure 5, paragraph 46); providing a first carrier substrate  (Figure 5, 118) and temporarily bonding functional components (Figure 6, 120) and the filter of the first carrier substrate, wherein the functional components contain soldering pads facing the carrier substrate (Figure 7A, 123); forming an encapsulation layer (Figure 7, 128) to cover the first carrier substrate and the functional components (Figure 7, 120), and at least cover portions of sidewall surfaces of the photosensitive chip (Figure 7, 114); removing the first carrier substrate (Figures 7-8); and forming a re-distribution layer  (Figure 9, 132) structure on a side of the encapsulation layer (Figure 7, 128) adjacent to the filter to electrically connect the photosensitive chip and the soldering pads of the functional components (Figure 9). See Figure 5-9, and paragraphs 27-38. Moreover,  Luan discloses the use of soldering to attach the filter to the chip (paragraphs 6 and 44); and the use of pads (paragraphs 10, 33, 36-37 and 40). Luan is simply relied upon to disclose the use of soldering pads on functional components.
	Chang et al discloses an image processor module, and discloses the use of contact pads (paragraph 23, 143) on a chip surface, and the attachment of pads with solder bumps to provide an electrical connection (paragraphs 23-24).
	It  would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to provide soldering pads  on the die and functional components in the process of Baek et al, 

With respect to Claim 2, Baek et al discloses the use of conductive plugs. See Figure 11C, 113 and corresponding text Luan discloses forming the re-distribution layer structure comprises forming a conductive plug (Figure 9, 134, vertical portion) electrically connected to the  photosensitive chip in the encapsulation layer (Figure 9, 128). Moreover Chang et al disclose a pad on a surface of a chip (paragraphs 23-24). Furthermore, Luan discloses forming an interconnect wiring (Figure 9, 134, horizontal sections) on a side of the encapsulation layer adjacent to the filter to electrically connect the conductive plug (Figure 9, 134, vertical portion)  and the soldering pads (Figure 7, 123) of the functional components (Figure 9, 120).
	With respect to Claim 3, Baek et al discloses patterning the encapsulation layer to form a conductive via exposing the pad of the photosensitive chip in the encapsulation layer; and forming the conductive plug in the conductive via. See Figure 11C-11D. Also,  Chang et al disclose a method, wherein forming the conductive plug  (Figures 1-2, 163) comprises: patterning the encapsulation layer to form a conductive via exposing the soldering pad of the photosensitive chip in the encapsulation layer; and forming the conductive plug in the conductive via. See Figures 1-2 and paragraphs 23-24.
With respect to Claim 4, Baek et al discloses the use of bumps. Figure 11D, 180. Moreover, Luan discloses forming the interconnect wiring (paragraph 134)  comprises providing a second carrier wafer (Figure 8, 119) and forming the interconnect wiring  (Figure 9, 134) on the second carrier wafer (Figure 8, 119). Moreover, Chang et al disclose wherein forming the redistribution layer structure further comprises forming conductive bumps (paragraphs 23-24) on the conductive plug and soldering pads of 
With respect to Claim 5, Luan discloses forming the interconnect wiring (paragraph 134)  comprises providing a second carrier wafer (Figure 8, 119) and forming the interconnect wiring  (Figure 9, 134) on the second carrier wafer (Figure 8, 119). Moreover, combined references suggest wherein forming the redistribution layer structure further comprises forming conductive bumps (paragraphs 23-24) on the interconnect wiring and bonding the conductive bumps on the conductive plug and soldering pads of the functional components. The use of bumps, would have been obvious to one of ordinary skill in the art, for its known benefit in forming solder joints as disclosed by Chang et al.
With respect to Claim 6, Chang et al disclose forming the conductive bumps  on the interconnect wiring comprises: forming a second dielectric layer to cover the second carrier wafer and the interconnect wiring; patterning the second dielectric layer to form an interconnect via in the second dielectric layer to expose the interconnect wiring; forming the conductive bump in the interconnect via; and removing the second dielectric layer. See paragraphs 23-24.
	With respect to Claim 7, and the limitation “ forming the interconnect wiring comprises forming a third dielectric layer to cover the encapsulation layer and the filter in the conductive via after forming the conductive via; patterning the third dielectric layer to remove a portion of the third dielectric layer in the conductive via and a portion of the third dielectric layer above the encapsulation layer to form a second interconnect trench exposing the soldering pad of the functional component and connecting with the second interconnect trench; forming the interconnect wiring in the conductive via during forming the conductive plug in the conductive via; and removing the third dielectric layer’, Claim 7 is rejected for the reasons as discussed above in Claim 6. The use of an additional (third) dielectric layer is 
	With respect to Claim 8, and the limitation “the conductive bumps are formed by a reballing process”, the Examiner takes Official Notice that reballing processes are notoriously well known in the art for their benefit in forming conductive bumps.
	With respect to Claim 9, Luan discloses “before forming the encapsulation layer, forming a stress buffer layer to cover the sidewall surfaces of the filter”. See Figures 6-7, 124 and paragraph 29.
	With respect to Claim 10, Luan discloses  forming the encapsulation layer (Figure 7, 128) comprises forming an encapsulation material layer (Figure 7, 128) to cover the first carrier wafer (Figure 7, 118), the functional components and the photosensitive chip; and planarizing (paragraph 30) the encapsulation material layer to form the encapsulation layer  leveling  with a highest one of the photosensitive unit and the functional components (Figure 7).
	With respect to Claim 11, Luan discloses after forming the redistribution layer structure on the side of the encapsulation layer adjacent to the filter, further comprising: bonding a flexible printed circuit board  on the re-distribution structure. See paragraph 6 of Luan. As all of the references are drawn to the same field of endeavor, the use  of known process steps for their known benefit would have been prima facie obvious to one of ordinary skill in the art.
	With respect to Claim 22, Baek et al disclose the conductive plug (Figure 11D, 130) is on the same side of the photosensitive chip and goes through the encapsulation layer (Figure 11D, 143a).

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (2018/0294299) in view of  Luan (US 2013/0320471) and Chang et al (US 2008/0308928)  as applied to claims 1-11 and 22 above, and further in view of Chang et al (US 2011/0227190 “Chang 90”).
Baek et al, Luan and Chang et al are relied upon as discussed above.

Chang 90 also pertains to electronic packages, and is relied upon to disclose a stress buffer layer (Figure 4, 212) is formed directly on the sidewalls of a die unit and sandwiched by the encapsulation layer (Figure 4, 218) and the sidewalls of the die unit for reducing stress generated by the encapsulation on the die unit. See Figure 4 of Chang 90 and corresponding text; and paragraph 32.
It would have been obvious to one of ordinary skill in the art, before the effective date of the present invention, to use a stress buffer layer in the device of Baek et al, Luan and Chang et al, for its known benefit in the art of reducing stress as disclosed by Chang 90. The use of a known component, a stress buffer layer, for its known benefit, reducing stress generated by an encapsulant layer, would have been prima facie obvious to one of ordinary skill in the art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
February 18, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812